DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
  
Status of the Claims
Claims 1-18 are pending. 

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
On pages 5-6 of the Applicant's remarks, the Applicant requests that the Examiner support the position that the catalyst in this reaction functions to affect, promote or accelerate the reaction. 
In this instance the prior art of record, JPH0724322 (hereinafter JP '322), explicitly discloses that the catalyst has high cracking activity, which means the catalyst has the ability to increase the reaction rate of the cracking reaction. Since the prior art discloses catalyst activity, which is the ability of a catalyst to increase the rate of a particular reaction, the prior art provides clear evidence that the catalyst in this reaction functions to affect, promote or accelerate the reaction. 


The Examiner respectfully disagrees with the Applicant's argument. JP '322 explicitly discloses that the surface area of the catalyst affects the catalytic function and activity of the catalyst ([0009]; [0015]). JP '322 discloses that catalyst activity may be proportional to the specific surface area and that the amount of contact between catalyst and reactants affects the catalytic action of the alumina and thus the extent of cracking ([0015]; [0016]).  Therefore, surface area of the catalyst is established as a result effective variable that affects the reaction rate and extent of cracking. As previously discussed in the Final Rejection dated 08/30/2021, given that the catalyst affects the catalytic decomposition/cracking reaction and that the catalytic function is exhibited when the material to be decomposed contacts the surface of the catalyst, one of ordinary skill would clearly recognize that the amount of catalyst is a result effective variable which affects the extent of decomposition/cracking since the amount affects the available catalytic surface area for which the plastic material and/or intermediate product that is first decomposed from the plastic can interact with. Put in other words, the amount of catalyst affects the amount of available surface area which in turn affects the catalyst activity and extent of reaction. 

On page 6 of the Applicant's remarks, the Applicant argues that rate of reaction or the reaction constant is not always dependent upon the concentration and there is no evidence that concentration or the rate constant of reaction is first order with respect to the catalyst. The Applicant further argues that there is no evidence to support that the amount of catalyst is a result effective variable, and appears to argue that to establish a variable is a result effective variable, the exact result based on a degree of change in the variable must be known. 
The Examiner does not find the Applicant's argument persuasive. The Examiner notes that the position of the Examiner is not that all rate of reaction or reaction constants are dependent upon concentration nor is it that the concentration is first order with respect to the catalyst. The Examiner's position is based on the teachings of the prior art and what one of ordinary skill would reasonably conclude from said teachings. The Examiner did not make the bold statement that all rate of reactions or reaction constants are dependent upon concentration, rather the Examiner made an argument that in view of the teachings of a nexus between the reaction, catalyst activity, catalyst surface area and consequently the amount of catalyst, that one of ordinary skill would reasonably conclude and expect a nexus between concentration and the extent of decomposition/cracking. Therefore, it would be obvious for one of ordinary skill in the art to conclude that the amount of catalyst is a result effective variable. In regards to the apparent argument that the precise change in the result must be known for a certain change in amount, the Examiner does not find the Applicant's argument persuasive. In order to establish a variable is a result effective variable, there must be shown a nexus between the variable and a property or result. As discussed above, one of ordinary skill in the art in view of JP '322 would arrive at the conclusion that the amount is a result effective variable that affects rate and extent of cracking. There is no requirement that a variable be disclosed in such a manner that the magnitude of change in the result is known for every change in the variable. Once a variable is established as being a result effective variable, it is well within the capabilities of one of ordinary skill to determine the workable range of said variable through routine experimentation, thus determine the exact change in magnitude of the result based on changes in the variable. 

On pages 6-7 of the Applicant's remarks, the Applicant argues that the Examiner's position is based on hindsight reconstruction and that based on the teachings of the cited art, the skilled artisan would not know where to begin the investigation to arrive at the claimed subject matter. 
The Examiner does not find the Applicant's arguments persuasive. Given that the prior art teaches the general conditions of combining plastic material with a halogenated alumina, and the only difference between the prior art and the claimed invention is that the prior art is silent with regards to a range of suitable amounts of catalyst, a skilled artisan would know exactly where to begin in determining an optimal and/or workable range of catalyst amounts that would successful result in the decomposition/cracking of the plastic material. Determination of said range would merely involve routine experimentation and given that JP '322 discloses at least one example of 20 wt%, which is relatively close to the amended range of 1-18, one of ordinary skill would find it obvious to start the investigation in determining the workable ranges around 20 wt%. Furthermore, as discussed above, one of ordinary skill would reasonably conclude that the amount of catalyst is a result effective variable and thus find it obvious that the amount of catalyst may be optimized. In regards to the argument that the rejection relies on hindsight reconstruction, the Examiner notes that any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant's disclosure, such a reconstruction is proper. In this case the rejection is based on knowledge disclosed by the prior art and the general knowledge of one of ordinary skill in the art, as discussed above, and does not rely on rationale or knowledge from the Applicant's specification. The rejection relies solely on the teachings of JP '322 and determining workable ranges through routine optimization of a result effective variable.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0724322 (cited in the IDS dated 11/19/2020 and hereinafter referred to as JP ‘322). Hereinafter the English translation provided by the Global Dossier will be referred to for citations.
In regards to claim 1, JP ‘322 discloses a method for thermally decomposing plastic materials comprising:
introducing a reaction mixture comprising plastic and a catalyst comprising halogenated alumina into a reactor ([0001]; [0018]; [0026]; [0035]; [0036]); and
heating the plastic and catalyst to decompose the plastic and form a decomposed liquid oil product ([0027]; [0035]; [0039]). 
JP ‘322 does not appear to explicitly disclose that the reaction mixture comprises 1-18 wt% catalyst comprising halogenated alumina. 
However, it is common knowledge and well known in the art that the function of a catalyst is to affect, promote or accelerate a reaction and the prior art of record JP ‘322 discloses that the halogenated alumina is an excellent catalyst with high hydrochloric acid resistance and high cracking activity, which allows the halogenated alumina to crack the plastic feed and produce a decomposition product ([0008]; [0009]). JP ‘322 further discusses that the catalytic function of the catalyst depends on the contact area of the catalyst that interacts with the material to be decomposed ([0009]; [0015]-[0017]).  Given that the catalyst affects the catalytic decomposition/cracking reaction and that the catalytic function is exhibited when the material to decomposed contacts the surface of the catalyst, one of ordinary skill in the art would clearly recognize that the amount of catalyst is a result effective variable which affects the extent of decomposition/cracking since the amount affects the available catalytic surface area for which the plastic material and/or intermediate product that is first decomposed from the plastic can interact with. Therefore, given that the prior art teaches the general conditions of combining plastic material with the catalyst and the amount of catalyst is considered a result effective variable, it would have been obvious for one having ordinary skill in the art before the effective filing date to optimize the amount of catalyst since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. If the Applicant can demonstrate that the claimed range is critical and has unexpected results, the rejection will be withdrawn. In the present invention, one of ordinary skill, through routine experimentation, would be capable of determining a range of suitable amounts of catalyst which are effective for use during decomposition of the plastic feed material. 

In regards to claim 2, JP ‘322 discloses that the plastic is dusted with catalyst and therefore is considered to reasonably suggest that the reaction mixture is formed within the reactor by mixing plastic and catalyst inside the reactor ([0026]; Fig. 2).

In regards to claims 3 and 4, JP ‘322 does not appear to explicitly disclose that the reaction mixture comprises 2-17 wt% or 6-12 wt% catalyst comprising halogenated alumina. 
However, it is common knowledge and well known in the art that the function of a catalyst is to affect, promote or accelerate a reaction and the prior art of record JP ‘322 discloses that the halogenated alumina is an excellent catalyst with high hydrochloric acid resistance and high cracking activity, which allows the halogenated alumina to crack the plastic feed and produce a decomposition product ([0008]; [0009]). JP ‘322 further discusses that the catalytic function of the catalyst depends on the contact area of the catalyst that interacts with the material to be decomposed ([0009]; [0015]-[0017]).  Given that the catalyst affects the catalytic decomposition/cracking reaction and that the catalytic function is exhibited when the material to decomposed contacts the surface of the catalyst, one of ordinary skill in the art would clearly recognize that the amount of catalyst is a result effective variable which affects the extent of decomposition/cracking since the amount affects the available catalytic surface area for which the plastic material and/or intermediate product that is first decomposed from the plastic can interact with. Therefore, given that the prior art teaches the general conditions of combining plastic material with the catalyst and the amount of catalyst is considered a result effective variable, it would have been obvious for one having ordinary skill in the art before the effective filing date to optimize the amount of catalyst since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. If the Applicant can demonstrate that the claimed range is critical and has unexpected results, the rejection will be withdrawn. In the present invention, one of ordinary skill, through routine experimentation, would be capable of determining a range of suitable amounts of catalyst which are effective for use during decomposition of the plastic feed material. 

In regards to claim 5, JP ‘322 discloses fluorinated alumina ([0020]; [0023]). 

In regards to claim 6, JP ‘322 discloses that the plastic may comprise polyethylene or polypropylene ([0040]).

In regards to claims 7-12, JP ‘322 discloses that the plastic may be polypropylene, and therefore JP ‘322 is considered to disclose embodiments in which the plastic may be 100 wt% polypropylene, which anticipates the claimed ranges ([0040]).

In regards to claim 13, JP ‘322 discloses a liquid decomposition oil ([0027]; [0039]).

In regards to claims 14-17, the limitations recited in claims 14-17 are considered intended results of the process steps positively recited, specifically related to the use of the claimed catalyst versus a similar process without using the claimed catalyst. Since the process of JP ‘322 discloses the same process as recited in claim 1 using the same catalyst comprising halogenated alumina, the process of JP ‘322 is considered to inherently achieve the same intended results as claimed, absent evidence to the contrary. 

In regards to claim 18, JP ‘322 does not appear to explicitly disclose that the pressure during heating is maintained at at least 10 psig. 
However, JP ‘322 is silent in regards to performing the heating under a vacuum or under pressure. Therefore, it would be obvious for one of ordinary skill in the art to conclude that the heating disclosed by JP ‘322 is carried out at atmospheric pressure, which is a pressure that is greater than 10 psig, and thus the claimed range of at least 10 psig is considered prima facie obvious. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772